department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date lon fares ly uc g vt rel o43 eu yee e - j contact person may employer_identification_number identification_number telephone number f tveoly legend n o p q r s xx dear sir or madam we have considered the ruling_request dated date submitted on behalf of m and n by their authorized representatives with respect to a state-wide scholarship program o funded by m and administered by n facts m is a nonprofit corporation formed in under the laws of the state of p from federal_income_tax as an organization described in sec_501 c of the internal_revenue_code and is classified as a nonoperating private_foundation under sec_509 itis exempt n is a nonprofit corporation which is tax exempt under sec_501 c of the code itis classified as other than a private_foundation because itis a supporting_organization described in sec_509 of the code n’s exempt_purpose is to benefit perform the functions of and carry out the public purposes of it sec_31 member nonprofit colleges and universities by inter alia conducting and sponsoring workshops publications and other services that promote higher education in the state of p performing research and administering various grant and scholarship programs in m began a collaboration with n and community foundations representing ail the counties in the state of p to address a critical problem - p’s consistent ranking near the bottom of the states in the percentage of its residents who hold at least a baccalaureate degree the o program was designed to address this problem at the local level by utilizing the energy ideas and initiatives of community foundations from around p in awarding scholarships to deserving graduates from p high schools who attend a college or university in p and in tracking the early career and life choices of the scholarship recipients the o program challenges community leaders to attack head-on the problem of low educational achievement and to replace it with a culture of hope vision and personal achievement through education for the entire state including some of the smallest poorest and most distressed counties in the nation the o program currently provides recipients with scholarships for full tuition required fees and a special_allocation of up to dollar_figure per year for required books and required equipment for four years of full-time undergraduate study leading to a baccalaureate degree at any p public or private college or university accredited by q for the academic year the o program is open to any p resident who will have graduated by the end of june with a diploma from an accredited p high school and has been accepted to pursue a full-time baccalaureate course of study at an accredited public or private college or university in the state of p m established the o program primarily to raise the level of educational attainment in indiana by encouraging many of its most talented students to attend one of p’s institutions of higher learning the o program complements and builds upon a number of m sponsored initiatives focused on bettering the lives of p residents including r - beginning in m embarked on an ambitious program to support and to develop community foundations in the state of p through five phases of challenge and asset-building grants from m the number of community foundations in p has grown from about a dozen years ago to over community foundations covering all of p’s counties some are multi-county foundations their combined assets estimated at about dollar_figurex when r started are now at approximately dollar_figurex s - at m’s behest community foundations in counties developed strategies to identify and address their areas’ most compelling educational needs and m has awarded dollar_figurex in s grants since year to support these efforts the projects supported through s have included community learning centers early childhood programs classroom and technology upgrades and exciting partnerships with higher education to use college and university resources faculty and students to touch the lives and imaginations of elementary and high school youth around p an underlying theme of the above initiatives as well as with the o program is that the problems facing p and its residents often are best identified and addressed locally with real commitment demonstrated through the financial support time and efforts of those closest to the problems m is convinced that without changes in attitude culture and understanding by p’s citizens and leaders all the money in the world will not bring lasting and sustainable relief from many individual hardships that start with pre-school or the lack thereof and last lifetimes m has seen significant success and promise among the scholarship recipients who were awarded under the prior renditions of the o program in the first year of the program community foundations from around the state were invited to identify at least one candidate from each county in p based on population to receive a full tuition scholarship to pursue a baccalaureate degree at any accredited public or private p college or university n received grants from m and administered the o program providing invaluable technical expertise oversight and consistency to the project but just as important the leaders of p community foundations through their direct participation in the scholarship selection process came to realize more directly and tangibly the role that education can play in isolating local problems and mobilizing resources to improve conditions in their communities you maintain that the scholarships that have been awarded since the o program began have more than fulfilled every expectation of the first group of recipients who entered college in the fall of have graduated and most of the remainder are scheduled to graduate this year because of this success m increased the number of scholarships that it would fund per county to at least three based on population so that to date big_number students have received awards only students have left the program to study elsewhere or for other reasons the scholarship awardees attend colleges or universities in every corner of p you have furnished a chart listing the number of scholarship recipients who have attended or are attending each p college or university and the program dollars that have been spent at each school the total scholarship payments for the last five years exceed dollar_figurex you have submitted a few sample copies of the hundreds of articles reports and letters documenting how the o program has touched and changed the lives of many people m and n firmly believe that the involvement of local citizens through the community foundations has been critical to finding the right students to receive the scholarships and to furthering the overall objectives of the o program as indicated above the participation of volunteer community leaders through the community foundations has been a major factor in the success of the o program the community foundations provide credibility exposure and local excitement to the process high school students want to represent their counties as m scholarship recipients volunteers who serve as community_foundation directors officers and community members are more engaged than ever helping to identify local students who may get the opportunity to attend a college or university in their home state and who may have more incentive to use that education in future careers closer to home the community foundations are also indispensable in maintaining contact with the awardees after graduation to determine if the program has any impact on the brain drain whereby p’s top graduates often go elsewhere to live and work the ability to follow the individuals who benefit from the scholarships is a critical tool in gauging the effectiveness of the o program recent changes in the law governing excess_benefit transactions with the disqualified persons of a public charity such as a community_foundation and corresponding regulations have cast a disturbing cloud over the involvement of the community foundations in identifying nominees to receive the o program awards in several counties dedicated community volunteers have resigned from positions on the boards and committees of their community foundations because they fear that the excess_benefit_transaction restrictions of code sec_4958 and the general private benefit limitations of sec_501 might disqualify their children grandchildren or other relatives from consideration as nominees to n for scholarships regardless of the degree of their personal involvement in the identification of potential scholarship recipients furthermore this problem is exacerbated by the five-year look-back rule_of sec_4958 which may disqualify individuals and family members for five years after any connection with the community_foundation has ended information obtained through n and the r program indicates the magnitude of the problem a community_foundation in northeast p reports that of board members may resign because they do not want to cause their descendants now in middle school or younger to be ineligible for future consideration under the o program if it continues of community foundations responding to an informal survey a total of approximately board members have either resigned or announced their intention to do so the problem also extends to the recruitment of new community_foundation board members with many incumbents discouraging their friends and associates from accepting positions this trend has the direst consequences for the smaller counties in rural p where the availability of community volunteers is small while the need for the program is great for example current census data for one such county shows a total population of big_number with only of its resident sec_25 to 34years of age holding a baccalaureate or higher degree compared to a national average of the affected community_foundation volunteers are not people who wish to exercise improper influence or to obtain an unfair advantage for their children grandchildren or great grandchildren they do not intend and never desired to take any part in the nomination or selection of scholarship recipients when their family members are in the pool of potential recipients the current tax rules however cast a dark pall on their ability to avoid potential excess_benefit_transaction liability by recusing themselves from the scholarship nomination process while continuing their voluntary service to their community foundations on other projects as directors or officers thus the possible application of code sec_4958 not only threatens the o program but may reverse the successes of the community_foundation movement in p and m's positive strides through r s and other programs in light of the foregoing m and n have reconfigured the o program with respect to the community_foundation nominating process to prevent even the possibility of the abuses that the excess_benefit_transaction and private benefit rules are designed to proscribe you describe the o program planned for the upcoming school year as follows m provides grants to n to pay the scholarships and for the costs of administration follow- up and research relating to the program n collaborates with eligible community foundations in p each of which must be exempt from federal_income_tax under sec_509 sec_509 or sec_509 to nominate monitor and maintain contact with scholarship recipients in many cases proposed scholarship recipients will be nominated and their names submitted to n by the board_of directors of a community_foundation or a separate nominating committee created by the community_foundation n maintains its own selection committee which makes final selections of scholarship recipients or recommends recipients for ultimate approval by n’s board_of directors in addition n is charged with making the appropriate scholarship payments to the colleges and universities that the recipients attend making special administrative and promotional grants to community foundations eg to cover the costs of the local nomination process paying book and equipment allocations to the scholarship recipients and providing administrative services for the program n is authorized to award scholarships to any or all nominees that are identified by community foundations provided that the procedures utilized by the community foundations are consistent with applicable law and the overall goals of the o program the scholarship nomination criteria and procedures are developed by each community_foundation and submitted to n for approval in some cases nominations are based on objective criteria such as the identification of the three graduating seniors with the highest grade point average in a particular county and who plan to attend a p college or university foundation considers subjective criteria such as an evaluation of written essays community service activities and or personal interviews but in all instances scholarship recipients are finally chosen by n in other cases the community whenever a community foundation’s pool of potential scholarship nominees includes a family_member including spouse brothers and sisters by whole or half blood ancestors children grandchildren and great grandchildren referred to hereinafter as a relative of a community foundation’s director officer or nominating committee member at the time of nomination n requires the recusal of such director officer or nominating committee member from the entire scholarship nominating process for that pool including all meetings discussions debates and votes regarding nominations n also requires the community_foundation to document such recusal in all cases the sole and exclusive authority to make final scholarship selections from the nominations submitted by community foundations remains with n individuals who are or within the past five years have been directors officers or selection committee members of n as well as the relatives of such individuals are ineligible to receive scholarships under the program each community_foundation is expected to assist n with the ongoing administration of the o program by providing to n all scholarship application forms and proposed scholarship nomination criteria and procedures maintaining annual contact with each scholarship recipient nominated by the community_foundation while he or she is in college reporting to n on the academic progress of each such recipient each year conducting an annual follow-up with each such recipient for at least ten years after graduation and reporting to n on the progress of each such recipient annually for at least ten years after graduation at all times n will be responsible for the overall administration and proper use of the grant funds provided by m for the o program each year n makes final scholarship selections and notifies m of the total amount of scholarship funds needed for the o program in the coming academic year finally n reports to m on the progress of the scholarship recipients and the general administration and financial aspects of the program the various features of the o program described above including the recusal requirements for community_foundation directors officers and nominating committee members whose relatives are eligible for scholarships will be referred to as the program guidelines rulings requested a scholarship awarded to a relative of a current or former director officer or nominating committee member of a community_foundation pursuant to the program guidelines will not constitute prohibited private_inurement or private benefit and will not otherwise jeopardize the tax exempt status of n or any participating community_foundation under sec_501 of the code a scholarship awarded to a relative of a current or former director officer or nominating committee member of a community_foundation pursuant to the program guidelines will not constitute an excess_benefit_transaction under sec_4958 of the code and therefore will not result in taxes under sec_4958 law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable educational or other specified exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual and which does not engage in proscribed legislative or political activities sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for a sec_501 exempt_purpose unless it serves a public rather than a private interest thus it is necessary that the organization establish that it is not operated for the benefit of private individuais an organization will not satisfy the operational_test if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals see sec_1_501_c_3_-1 of the regulations under sec_1 a -1 c the term private shareholders or individuals refers to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in code sec_501 in its generally accepted legal sense and includes the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational includes the instruction or training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community example is an organization such as a primary or secondary school a college or a professional or trade school which has a regularly scheduled curriculum a regular facuity and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on revrul_69_257 1969_1_cb_151 holds that a nonprofit organization formed and operated to award academic scholarships to students for college and university studies qualifies for tax exemption under sec_501 of the code the ruling emphasizes that the selection of scholarship recipients on the basis of scholastic ability irrespective of financial need does not preclude tax exempt status under sec_501 revrul_56_403 1956_2_cb_307 holds that the awarding of scholarships by a foundation solely to undergraduate members of a designated fraternity will not preclude it from qualification under sec_501 of the code as an educational_organization the ruling notes that the limitation of scholarships to a particular group does not vitiate tax exemption because there is no specific designation of persons eligible for scholarships and the purposes of the foundation are not so personal private or selfish in nature as to lack the elements of public usefulness and benefit which are required of organizations qualifying for exemption under sec_501 of the code sec_4958 of the code imposes penalties on disqualified persons who receive excess_benefits from a public charity which is tax exempt under sec_501 c a member of a board_of directors is automatically a disqualified_person under sec_53_4958-3 of the foundation and similar excise_taxes regulations the children and grandchildren and certain other relatives of such board members are also automatically disqualified persons see sec_53_4958-3 of the regulations certain economic benefits are excluded from excess_benefits under sec_53_4958-4 specifically sec_53_4958-4 excludes economic benefits provided to a person because the person is a member of a charitable_class that the applicable tax exempt_organization intends to benefit as part of the accomplishment of the organization’s exempt_purpose sec_4945 of the code and the corresponding regulations set forth the criteria for a scholarship program conducted by a private_foundation if these requirements are satisfied the foundation will not incur a taxable_expenditure while these requirements are not directly applicable to a public charity nevertheless a scholarship program conducted by a public charity which conforms to these standards for objectivity and educational character will ordinarily be considered to be in furtherance of exempt purposes revrul_56_403 cited above holds that a foundation is conducting an educational activity within the meaning of code sec_501 when it provides scholarships to members of a national fraternity where the scholarships are based on academic achievement character and service to the particular college or university and the recipients are not related by blood or marriage to any of the officers of the trust trustees or contributors ‘200332018 sec_53_4958-6 of the regulations sets forth requirements for obtaining a rebuttable_presumption that compensation-type benefits provided to officers directors trustees and other disqualified persons of a public charity are not excess_benefits under sec_4958 sec_53_4958-6 and c provide that the organization must obtain appropriate data as to comparability of the individual’s compensation package from one or more outside sources sec_53_4958-6 provides that the organization’s board_of directors or other authorized body must approve the compensation arrangement sec_53_4958-6 provides that a member of a board_of directors will not be treated as such when the board is reviewing the member's compensation package if that member recuses himself or herself from that meeting and is not present during debate and voting on the compensation arrangement analysis the awarding of scholarships contributes to the advancement of education and as such may be a charitable activity within the meaning of sec_501 of the code see sec_1_501_c_3_-1 of the regulations and the holdings in rev ruls and cited above concerning n the program guidelines are designed to ensure that no director officer or member of a nominating committee of a community_foundation or of n itself may take advantage of his or her position to benefit from the selection of scholarship recipients in awarding scholarships pursuant to the program guidelines even if some go to relatives of a community foundation's members n benefits members of a charitable_class such awards do not result in prohibited private_inurement or private benefit to any individual and thus do not contravene the requirements of sec_1_501_c_3_-1 of the regulations accordingly the awarding of scholarships pursuant to the program guidelines should not jeopardize the tax exempt status of n or any participating community_foundation current or former directors officers or nominating committee while we have cited sec_4958 of the code and corresponding regulations nevertheless we are unable to issue a ruling under this section as we have explained to your authorized representative we pointed to revproc_2003_4 2003_1_irb_123 dated date which in section dollar_figure states as follows the service will not issue a letter_ruling or determination_letter in certain areas because of the factual nature of the problem involved or because of other reasons the service may decline to issue a letter_ruling or a determination_letter when appropriate in the interest of sound tax_administration or on other grounds whenever warranted by the facts or circumstances of a particular case instead of issuing a letter_ruling or determination_letter the service may when it is considered appropriate and in the best interests of the service issue an information_letter calling attention to well- established principles of tax law based on the foregoing we are issuing a general information_letter with respect to the issue presented under sec_4958 of the code section dollar_figure of revproc_2003_4 states that such a letter is advisory only and has no binding effect on the service for purposes of the taxes imposed by sec_4958 and b of the code the term disqualified_person includes any person who was at any time during the 5-year period ending on the date of such excess_benefit_transaction in a position to exercise substantial influence over the affairs of the organization as well as a member_of_the_family of such an individual see sec_4958 and sec_4958 sec_53_4958-3 of the regulations provides that the category of disqualified persons under code sec_4958 includes i the voting directors and certain officers of a public charity and ii any other person who regardless of title is ultimately responsible for implementing the governing body's decisions or for supervising the management administration finances or operation of the public charity sec_53 b provides that virtually all family members including great grandchildren of an officer director or other disqualified_person described in code sec_4958 are also disqualified persons sec_53_4958-4 of the regulations carves out the following exception to what is considered an excess_benefit_transaction an economic benefit is disregarded for purposes of code sec_4958 if it is provided to a person solely because the person is a member of a charitable_class that the public charity intends to benefit in pursuing its exempt_purpose the scholarships awarded to relatives of current or former directors officers or nominating committee members of community foundations pursuant to the program guidelines come within the above charitable_class exception as explained below as such they may be disregarded for purposes of the taxes imposed under sec_4958 of the code scholarships awarded by n are made solely because the recipient is a member of a charitable_class that n intends to benefit through the scholarship program this is so whether the nominations for scholarships are made on the basis of objective or subjective criteria as described above accordingly a relative of a current or former director officer or nominating committee member of a community_foundation will be considered as a potential scholarship recipient solely becausé he or she is a member of the charitable_class that n intends to benefit through the scholarship program aside from the charitable_class exception discussed above the program guidelines are designed to ensure that community_foundation directors officers and nominating committee members and by extension their relatives are not disqualified persons in the first place at the community_foundation level any person with a relative eligible for consideration as a scholarship nominee must recuse himself or herself from the entire nominating process with respect to that pool of potential nominees including all meetings discussions debates and votes regarding nominations this recusal is required to be documented the recusal herein is analogous to the recusal of a board member when his or her compensation arrangement is under consideration sec_53_4958-6 of the regulations provides that a member of a board_of directors will not be treated as such when the board is reviewing the member’s compensation package if that member recuses himself or herself from that meeting and is not -10- present during debate and voting on the compensation arrangement finally n retains the sole and exclusive authority to accept or reject scholarship nominations submitted by community foundations n’s current and former within the past five years directors officers and selection committee members and their relatives are ineligible to receive scholarships under the o program the above rules remove from the nominating process any individual with a current interest in the results of the nominations consequently should a scholarship be awarded to a relative of a current or former director officer or nominating committee member of a community_foundation the community representative will not have participated in any way in the nomination moreover it is n and not the community foundations which makes all final scholarship decisions in general where a family_member of a director or officer of a community_foundation is selected as a scholarship recipient by an organization which awards scholarships the transaction will not be considered an excess_benefit_transaction under sec_4958 of the code so long as the director or officer recuses himself or herself from the selection process in the manner set forth in sec_53_4958-6 of the regulations ruling a scholarship awarded to a relative of a current or former director officer or nominating committee member of a community_foundation pursuant to the program guidelines will not constitute private_inurement or private benefit and will not otherwise jeopardize the tax exempt status of n or any participating community_foundation under sec_501 of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any changes that may have a bearing upon n’s tax status should be reported to the the mailing address is internal_revenue_service te_ge customer service tax exempt and government entities te_ge customer service office the telephone number there is ot we are sending a copy of this ruling to th e ge customer service office because this letter could help resolve any questions about n’s tax status you should keep it with your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter -11- this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent thank you for your cooperation sincerely zb tol v bok gerald v sack manager exempt_organizations technical group
